 51 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDCHARLES M. SMYTHE, JOSEPH H. McCABE, AND MARIEC.HOLSTEIN, d/b/a E. W. SAYBOLT & COMPANYandOIL WORKERS INTERNATIONAL UNION, CIO. Case No.39-CA-324. June 11, 1953DECISION AND ORDERUpon a charge filed on April 2, 1953, by Oil Workers Inter-national Union, CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, herein calledthe General Counsel, by the Regional Director for the SixteenthRegion (Fort Worth, Texas), issued a complaint dated April 15,1953, against Charles M. Smythe, Joseph H. McCabe, and MarieC.Holstein, d/b/a E. W. Saybolt & Company, herein jointlycalled the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (5) of theNational Labor Relations Act, herein called the Act. Copies ofthe charge, complaint, and notice of hearing were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaintalleges in substance that (1) on or about March 30, 1953, andatall times thereafter, the Respondent refused to bargaincollectively with the Union as the exclusive bargaining rep-resentative of its employees in an appropriate unit, althougha majority of said employees had selected the Union as theircollective-bargaining representative; and (2) since on or aboutMarch 30, 1953, the Respondenthas interferedwith, restrained,and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act. On April 24, 1953, theRespondent filedan answer,admitting certain allegations of thecomplaint, but denying that it had engaged in any unfair laborpractices. The Respondent also moved that the complaint bedismissed. For the reasons hereinafter stated, the request fordismissal is hereby denied.On April 21, 1953, all the parties, desiring to obviate the needfor a hearing, entered into a stipulation which set forth anagreed statement of facts. The stipulation provided that theparties waived their rights to a hearing before a duly authorizedTrial Examiner; that the Board may make findings of factand conclusions of law, and issue an order based upon theagreed facts; and that the charge, the complaint, the notice ofhearing, the answer, and the stipulation shall constitute theentire record. The stipulation is hereby approved and made apart of the record herein and, in accordance with Section 102.50of the National Labor Relations Board Rules and Regulations,the proceeding is hereby transferred to and continued beforethe Board. As provided in the stipulation, the Respondent fileda brief with the Board.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connectionwiththis caseto a three-member panel [Members Houston, Murdock, andPeterson.]105 NLRB No. 69. E.W SAYBOLT & COMPANY511Upon the basis of the aforesaid stipulation,the Respondent'sbrief,and the entire record in this case,the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the inspection of petroleumproducts.Itsmain office is located in Elizabeth,New Jersey,and other offices are maintained in port cities throughout theUnited States,including Houston,Texas, which is involved inthis proceeding,and various foreign countries.In the continentalUnited States, the Respondent operates three principal divisions,theAtlantic,the Pacific,and the Gulf Coast. The Gulf CoastDivision,which extends from Brownsville,Texas, to Jackson-ville,Florida, has a head office at Houston, Texas.For thefiscal year 1952,the Respondent's gross income from servicesperformed in the Gulf Coast Division amounted to in excess of$ 700,000.The Respondent admits, and we find,that it is engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization which admits to member-ship employees of the Respondent.III.THE UNFAIR LABOR PRACTICESOn January 6, 1953, the Union filed a petition for certificationofrepresentatives for a unit of certain employees of theRespondent.'Thereafter,a hearing was held before a duly authorizedhearing officer,atwhich time all parties were granted fullopportunity to offer and adduce evidence bearing onthe issues,to state their positions on the record,and to file briefs withtheBoard.On February 20, 1953,theBoard issued itsDecision and Direction of Election in the following unit foundtobe appropriate for the purposes of collective bargaining:All petroleum inspectors of the Employer'sHouston Districtoperations at Houston,Freeport,and TexasCity,Texas, alsoknown as Stations Nos. 23, 24, and 27, respectively,excludingallother employees and supervisors as defined in the Act.Of the approximately 16 eligible employees who voted in theelection,10 voted for the Union and 6 against.On March 18,1953, the Union was certified as the exclusive bargainingrepresentative in the unit set forth above.On March 30, 1953,in response to a request for bargainingnegotiations,the Respondent notified the Union that it refusedto recognize or deal with it on the ground that the unit certifiedlCase No 39-RC-550. 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDby the Board was inappropriate. In contesting the unit finding ofthe Board, the Respondent contends that the Board improperlygave controlling significance to the extent of the Union'sorganization and that the entire Gulf Coast Division extendingfrom Brownsville, Texas, to Jacksonville, Florida, constitutestheonly appropriate unit. While a broader unit might beappropriate, it does not necessarily follow that a subdivisionthereofmay not also be appropriate.2 As indicated in theDecision and Direction of Election, the following factorsestablish the appropriateness of a unit limited in scope to theRespondent's Houston District operations: all the employees inthe unit work within a small geographical area and are widelyseparated from the other inspectors in the Gulf Coast Division;the infrequent transfers of personnel in and out of the HoustonDistrict, which functions for certain purposes as an adminis-trative subdivision;' the absence of a history of collectivebargainingon a broader basis; and the fact that no labororganization is seeking to represent the employees on adivision-wide basis. In view of the foregoing and for otherreasons appearing in the Decision and Direction of Election,we find no merit in the Respondent's contention and adhere toour prior unit determination.On the basis of the entire record, we find that by refusing tobargain with the Union as the exclusive bargaining represent-ative on or about March 30, 1953, and thereafter, the Respondentviolated Section 8 (a) (5) of the Act. By such conduct, theRespondent also interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent, set forth insection III, above, occurring in connection with the operationsof the Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYIt having been found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease and2 The Board's power to establish such units is specifically supported by the language ofSection 9 (b) of the Act, which provides that the Board shall decide in each case whether"the unit appropriate for the purposes of collective bargaining shall be the employer unit,craft unit, plant unit, or subdivision thereof." (Emphasis supplied )$Although,according to Respondent's witnesses, each of the three stations within theunit have separate managers with hiring authority, the record shows that instructions totheFreeport and Texas City stations are relayed through the manager of the Houston sta-tion.For the purpose of facilitating its inspection service, the Respondent, in a letter toitscustomers, listed its "Houston District Personnel" setting forth the name of a "man-ager" and the names of the inspectors who are assigned respectively to the Houston, Free-port, and Texas City stations. This letter also requested that all correspondence regardinginspection services be directed to the "Houston District Office." E W. SAYBOLT,C. COMPANY513desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.It having been found thattheRespondent has refused to bargain collectively with theUnion as`the exclusive representative of its employees in anappropriateunit,itwillbe ordered that the Respondentupon request bargain collectively with the Union.Upon the basis of the above findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, CIO,is a labor organi-zation within the meaning of Section 2 (5) of the Act.2. All petroleum inspectors of the Respondent'sHoustonDistrict operations at Houston,Freeport,and Texas City, Texas,also known as Stations Nos. 23,24,and 27, respectively,excluding all other employees and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3. The Union was on and after March 30, 1953,the exclusiverepresentative of all employees in the aforesaid unit for thepurposes of collective bargaining within the meaning of Section9 (a) of the Act.4. By refusing on March 30,1953, and at all times thereafter,to bargain collectively with the Union as the exclusive repre-sentative of all its employees in the unit described in paragraph2,above, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) ofthe Act.5.By interferingwith,restraining,and coercing itsemployees in the exercise of the rights guaranteed in Section7 of the Act,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1)of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2 (6) and(7) of the Act.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,Charles M. Smythe, Joseph H. McCabe, and MarieC. Holstein,d/b/a E.W. Saybolt&Company, Houston, Texas,their agents,successors,and assigns,shall:I1.Cease and desist from:(a) Refusing to bargain collectively with Oil Workers Inter-nationalUnion,CIO,as the exclusive representative of itsemployees in the following unit:Allpetroleum inspectors of the Respondent'sHoustonDistrict operations at Houston,Freeport,and Texas CityTexas, also known as Stations Nos. 23, 24,and 27,respectively,I 514DECISIONSOF NATIONAL LABOR RELATIONS BOARDexcluding all other employees and supervisors as defined inthe Act.(b) In any like or related manner interfering with the effortsof Oil Workers International Union, CIO, to negotiate for orrepresent the employees in the aforesaid unit as exclusivebargaining agent.2. Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a) Upon request, bargain collectively with Oil WorkersInternational Union, CIO, as the exclusive bargaining agent ofall employees in the bargaining unit described above, withrespect to wages, rates of pay, hours of employment, and otherconditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its operations at Houston, Freeport, and TexasCity,Texas, copies of the notice attached hereto, marked"Appendix A".4 Copies of said notice, to be furnished by theRegional Director for the Sixteenth Region, shall, after beingduly signed by the Respondent, be posted by the Respondentimmediately upon receipt thereof and maintained byitfor sixty(60) consecutive days thereafter inconspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) File with the Regional Director for the Sixteenth Region,within ten (10) days from the date of this Order, a report inwriting setting forth the manner in which the Respondent hascomplied with the foregoing Order.4in the eventthat this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify ouremployees that:WE WILL bargain collectively uponrequestwith OilWorkers International Union, CIO, as the exclusive repre-sentative of all employees in the bargaining unitdescribedhereinwith respect to wages, rates of pay, hours ofemployment, or other terms or conditions of employment,and if an understanding is reached embody such under-standing in a signed agreement. The bargaining unitis:All petroleum inspectors of the Houston District oper-ations at Houston, Freeport, and Texas City, Texas, also THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA515known as Stations Nos. 23, 24, and 27, respectively,excluding all other employees and supervisors as definedin the National Labor Relations Act.WE WILL NOT in any manner interfere with the effortsof the above-named union to bargain collectively with usor refuse to bargain with said union as the exclusiverepresentative of the employees in the bargaining unit setforth above.E.W. SAYBOLT & COMPANY,Employer,Dated...............By ....................................................(Representative)(Title)This notice must remain posted far 60 days from the datehereof, and must not be altered,defaced, or covered by anyother material.THE SUN COMPANY OF SAN BERNARDINO,CALIFORNIAandTHOMAS L. MULLINSTHE SUN COMPANY OF SAN BERNARDINO,CALIFORNIAandJOSEPH A. BENNETT.Cases Nos. 21-CA-1365 and21-CA-1507. June 11, 1953SUPPLEMENTAL DECISION AND ORDEROn March 6,1953, the Board issued its Decision and Order'in the above-entitled cases finding that the Respondent hadengaged in and was engaging in certain unfair labor practicesand ordering that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the purposes of theAct. On April 8, 1953, the Respondent filed with the Board amotion for an order to reopen the record and for permission toadduce additional evidence and for reconsideration of theBoard'sOrder of March 6,1953. The General Counsel, onApril 23,1953, filed a memorandum in opposition to the Re-spondent'smotion to reopen.On May 8, 1953, the Respondentfiled a reply to the General Counsel's memorandum. 21. In its motion,the Respondent requested that the record bereopened for the purpose of taking written interrogatories ofRalph W.Davis, the Respondent'svice president,concerningthe discharge of Joseph A. Bennett.The Respondent stated that:Davis suffered a heart attack on September 7, 1952,and was1103 NLRB 359.2 The Respondent's request for oral argument is hereby denied as the record,the Re-spondent'sexceptions and brief,and the motions and replies thereto, in our opinion, ade-quately present the issues and the positions of the parties.105 NLRB No. 60.